Mr. Chief Justice Hernández
delivered the opinion of the court.
This is an appeal taken by the accused, Juan Pruna, from a sentence imposed on appeal and after a new trial by the District Court of Aguadilla on May 10 last, after finding the appellant, Juan Pruna, guilty of the offense of aggravated assault and battery, the sentence being three months in jail and costs of the trial. '
The record brought up and submitted to our consideration contains the statement of the case approved by the trial judge, and it appears that during the trial the defendant noted no exceptions whatever. The appellant alleges as his only ground for the appeal that the evidence introduced at the trial by the prosecuting attorney was contradictory, and was successfully refuted ■ by the defense, being, therefore, *1015insufficient to sustain a judgment of guilty beyond all reasonable doubt.
We bave examined tbe evidence- presented at tbe trial and find that there certainly were contradictions between tbe testimony of tbe witnesses for tbe prosecution and those for tbe defense, but tbe lower court, which was in a better position than we are to adjust that conflict, decided it against the accused; and as it has not been shown to us that tbe court was influenced by passion, prejudice, or partiality, or that there was manifest error, we must accept its judgment of conviction, which is sustained by tbe testimony of various witnesses, as tbe legal truth.
For tbe reasons set forth and as we do not find that any fundamental error was committed against tbe rights of tbe accused, tbe judgment appealed from must be affirmed.

Affirmed.

Justices MacLeary, W°lfj del Toro, and Aldrey concurred.